DETAILED ACTION
This correspondence is in response to the communications received July 29, 2022.  Claims 1-3, 5-8, 10 and 11 are pending.  Claims 4, 9 and 12-15 have been withdrawn from consideration.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Election/Restrictions
Claims 12-15 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species and Sub-Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 29, 2022.
Further, claim 4 is withdrawn, because it aligns with an embodiment that was not elected.  The reference to “openings” renders the claim as being directed to species II.  Claim 4 reads as follows, 
“4. The power module according to claim 1, wherein the heat sink has continuous openings and the connection elements make electrical contact with the pads on the printed circuit board in a manner bordering the openings in the heat sink in regions in the orthogonal direction”.
Further claim 9 is withdrawn because it aligns with an embodiment that was not elected.  The reference to “thermally conductive layer” renders the claim as being directed to species II.  Looking to paragraph 0078 of Applicant’s specification which describes the “thermally conductive layer” as element 37, which is an element that only appears in Fig. 6 which is an embodiment of Species II.  Claim 9 reads as follows, 
“9. The power module according to claim 1, further comprising: 
a thermally conductive layer on a surface of the printed circuit board,
wherein the heat sink is fashioned such, and the printed circuit board is arranged are configured such that subregions of the heat sink are adjacent to a surface of the thermally conductive layer that is opposite the printed circuit board”.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In the third to last line of claim 1, “the power semiconductors” lacks antecedent basis.  Initially on line 3, “a plurality of packaged power semiconductors” is established, and so now it is unclear if “the power semiconductors” are the same elements previously established.


Applicant’s Claim to Figure Comparison
It is noted that this comparison is merely for the benefit of reviewers of this office action during prosecution, to allow for an understating of the examiner’s interpretation of the Applicant’s independent claims as compared to disclosed embodiments in Applicant’s Figures.  No response or comments are necessary from Applicant.


    PNG
    media_image1.png
    548
    644
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    322
    637
    media_image2.png
    Greyscale

Regarding claim 1, the Applicant discloses in Figs. 1 and 2, a power module (1) for the controllable supply of electric power to a load, wherein the power module comprises:

a plurality of packaged power semiconductors (3, ¶ 0064), each comprising electrically conductive connection elements (23) and a heat removal area on a respective outer side (lower surface of 3);

a printed circuit board (5); and

a heat sink (7),

wherein each of the packaged power semiconductors (3) is arranged on a cooling surface (in Fig. 3, element 17, ¶ 0067) of the heat sink (7) and has its heat removal area connected to the cooling surface of the heat sink  so as to be able to conduct heat (lower surface of 3 in contact with cooling surface 17 of heat sink 7), and

wherein the printed circuit board (5) is arranged on a side of the power semiconductors  that is opposite the heat sink in an orthogonal direction (as can be seen in Fig. 2, pcb 5 is on the opposite side of 7 with respect to plural 3), and

wherein the connection elements of the power semiconductors (23 of 3) make electrical contact with pads on the printed circuit board in regions in which a projection of the heat sink onto the printed circuit board in the orthogonal direction does not cover the connection elements (in plan view, in Fig. 1, 23 make contact with 5, outside of a area “footprint” of the heat sink 7).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Akram (US 6,081,027) in view of Otremba et al. (US 2019/0080980) in view of Noquil et al. (US 2006/0151861).


    PNG
    media_image3.png
    509
    820
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    292
    827
    media_image4.png
    Greyscale

Regarding claim 1, the prior art Akram discloses in Figs. 1a, 5, 7 (Fig. 8 for identifying the support substrate 34), a module (overall device shown in Fig. 7), wherein the module comprises:

a plurality of packaged semiconductors (40A and 40C, col. 4, lines 49-65, semiconductor die in the packages discussed in col. 2, lines 41-48, “a semiconductor die 10 is attached to a leadframe 20”), each comprising electrically conductive connection elements (leads 22, col. 2, lines 41-48) and a heat removal area (top surface of 40A, 40C) on a respective outer side (outer and upper surface of packages 40A, 40C);

a board (shown in Fig. 7, but not labeled, but as can be seen in Fig. 8, which does label the board as element 34, col. 4, lines 20-31, “support substrate 34”); and

a heat sink (“heat sink 180”, col. 4, lines 49-65),

wherein each of the packaged semiconductors (40A, 40C) is arranged on a cooling surface of the heat sink (lower surface of 180) and has its heat removal area connected to the cooling surface of the heat sink so as to be able to conduct heat (top surface of 40A, 40C are in contact with the lower surface of 180), and

wherein the board (as identified above, where leads 22 of packages 40A, 40C meet the support board which is analogously identified in Fig. 8, element 34) is arranged on a side of the power semiconductors that is opposite the heat sink in an orthogonal direction (analogous 34 in Fig. 7 is on the opposite side of 40A, 40C which has 180 on the other side), and

wherein the connection elements of the semiconductors make electrical contact with pads on the printed circuit board in regions in which a projection of the heat sink onto the printed circuit board in the orthogonal direction does not cover the connection elements (left most 22 of 40A and right most 22 of 40C make electrical connection with the analogous board 34, col. 6, lines 20-31, in an orientation where the noted leads make contact with the board where the heat sink 180 does not overlap vertically).

First, Akram does not disclose,
“a power module for the controllable supply of electric power to a load, wherein the power module comprises:
a plurality of packaged power semiconductors”.

    PNG
    media_image5.png
    387
    806
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    631
    786
    media_image6.png
    Greyscale

Otremba discloses in Figs. 1 and 4, shown above, 
a power module for the controllable supply of electric power to a load (¶ 0025, “a power semiconductor die that may be used within a power converter or a power supply. Thus, in an embodiment, such die can be configured to carry a load current that is to be fed to a load”),
wherein the power module comprises:
a plurality of packaged power semiconductors (“package 2”, ¶ 0032, “The package 2 encloses a power semiconductor die (not illustrated), in the following also referred to as die. For example, the die has one of a power semiconductor transistor configuration or a power semiconductor diode configuration, e.g., a MOSFET configuration, an IGBT configuration, or a configuration derived from these basic configurations”).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“a power module for the controllable supply of electric power to a load, wherein the power module comprises:
a plurality of packaged power semiconductors”,

in the invention or system of Akram as taught by Otremba, for the purpose of providing a packaging arrangement which can be utilized in a high power setting which requires more efficient thermal management solutions.

Second, Akram does not disclose,
“a printed circuit board”.

Otremba discloses in Fig. 1, shown above, wherein the element 7 is a printed circuit board, ¶ 0040.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“a printed circuit board”,

in the invention or system of Akram as taught by Otremba, for the purpose of providing a means to allow for electrical connections from the leads of the packages to an external environment.

Third, although Akram discloses pads in discussing another embodiment (col. 6, lines 20-31), Akram does not show the pads and the connection of the leads to the pads in Fig. 7, and therefore does not disclose,
“wherein the connection elements of the semiconductors make electrical contact with pads on the printed circuit board”.


    PNG
    media_image7.png
    326
    852
    media_image7.png
    Greyscale

Noquil discloses in Figs. 7A-B, shown above, “wherein the connection elements of the semiconductors make electrical contact with pads on the printed circuit board (leads of the packages contact the pads 70 of the circuit board 60).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“wherein the connection elements of the semiconductors make electrical contact with pads on the printed circuit board”,

in the invention or system of Akram as taught by Noquil, for the purpose of providing the electrical connection details to make a solid connection between the leads and the circuit board.

Regarding claim 7, Akram et al. disclose the power module according to claim 1, and Akram discloses in Fig. 7, wherein the printed circuit board (as combined in the rejection of claim 1, where the board in Fig. 7 of Akram is modified to be representative of a printed circuit board as shown by Otremba) is arranged at a distance from the packaged power semiconductors (40A, 40C are at a distance from the analogous board by the distance of the leads 22 emanating from the packages in a vertical direction) in the orthogonal direction (vertically).

Regarding claim 8, Akram et al. disclose the power module according to claim 1, wherein the heat sink (180 of Akram’s Fig. 7) and the printed circuit board (Akram’s analogous board 34, modified to be a printed circuit board in the rejection of claim 1 by Otremba) are configured such that subregions of the heat sink are directly adjacent to a surface of the printed circuit board (some regions of 180/34 overlap vertically and have no intervening 40 therebetween).  It is noted that this claim language is interpreted through the lens of the embodiment captured in Species I, and so “directly adjacent” takes on a specific meaning for the elected embodiment, which Akram’s arrangement in Fig. 7 appears to satisfy.  A widely held definition of the term “adjacent” is “next to or adjoining something else”, with a broadest reasonable interpretation to include merely “next to…something else” modified with the term “directly” which is interpreted to mean “no element intervening” between the heat sink and the printed circuit board.  This is evident in Fig. 7 of Akram where packages 40 are not present.

Regarding claim 10, Akram et al. disclose the power module according to claim 1, and as Akram in Fig. 7 shows wherein the packages 40A, 40C have leads 22 which are the only electrically conducting elements connected thereto, thus Akram discloses, wherein the packaged power semiconductors are in a form configured such that a supply of electric power for each power semiconductor is provided exclusively via the connection elements.  In order for the packages to function as intended or at all, they must be supplied with power and the only electrical connections shown are the leads 22.


Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Akram (US 6,081,027) in view of Otremba et al. (US 2019/0080980) in view of Noquil et al. (US 2006/0151861) in view of Tizani et al. (US 6,195,256).

Regarding claim 2, Akram et al. disclose the power module according to Claim 1, but since Akram only shows a cross sectional view in Fig. 7, Akram does not disclose,
“wherein characterized in that the connection elements make electrical contact with the pads on the printed circuit board in a manner running parallel to the pads”.

    PNG
    media_image8.png
    392
    710
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    366
    770
    media_image9.png
    Greyscale

Tizani discloses in Figs. 10 and 11, shown above,
wherein characterized in that the connection elements (lead of package 4) make electrical contact (by solder 8) with the pads (locations on the circuit board which make electrical contact with the leads) on the printed circuit board in a manner running parallel to the pads (each connection point on the board has a lead that connects thereto and thus the leads and the connection points of the circuit board or the “pads” run parallel to each other).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“wherein characterized in that the connection elements make electrical contact with the pads on the printed circuit board in a manner running parallel to the pads”,

in the invention or system of Akram as taught by Tizani, for the purpose of providing the electrical connection details to make a solid connection between the leads and the circuit board.

    PNG
    media_image7.png
    326
    852
    media_image7.png
    Greyscale

Regarding claim 3, Akram et al. disclose the power module according to claim 1, and from the rejection of claim 1, Noquil discloses in Figs. 7A-B, wherein the connection elements (the leads of the packages) make electrical contact with the pads (70) on the printed circuit board (60) in a manner laterally beside an edge of the heat sink (Otremba discloses in Fig. 4 wherein the leads run in a line in plurality along each side of the package, so as combined in claim 1, the leads would run along the edge of Akram’s heat sink 180 in Fig. 7, thus this combination rejection is merely a further explanation of the combination which was envisioned in claim 1).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Akram (US 6,081,027) in view of Otremba et al. (US 2019/0080980) in view of Noquil et al. (US 2006/0151861) in view of Nishizawa et al. (US 10,991,650).

Regarding claim 5, Akram et al. disclose the power module according to claim 1, but Akram does not disclose, 
“further comprising: 
a sealing compound that covers the packaged power semiconductors and at least a subregion of the printed circuit board with respect to the surroundings”.

    PNG
    media_image10.png
    462
    926
    media_image10.png
    Greyscale


Nishizawa discloses in Fig. 11, shown above,
further comprising: 
a sealing compound (“sealing insulation material 4”, col. 4, line 56) that covers the packaged power semiconductors (chips 1, col. 4, line 57, packaged chips already shown in the rejection of claim 1) and at least a subregion of the printed circuit board with respect to the surroundings (“internal circuit board 8”, col. 4, lines 53-54).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“further comprising: 
a sealing compound that covers the packaged power semiconductors and at least a subregion of the printed circuit board with respect to the surroundings”,

in the invention or system of Akram et al. as taught by Nishizawa, for the purpose of protecting the devices from mechanical or environmental impacts.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Akram (US 6,081,027) in view of Otremba et al. (US 2019/0080980) in view of Noquil et al. (US 2006/0151861) in view of Lam et al. (US 2006/0019518).

Regarding claim 6, Akram et al. disclose the power module according to claim 1, however Akram does not disclose,
“wherein the printed circuit board is fitted with devices that form an actuating circuit for actuating the power semiconductors”.

Lam discloses in ¶ 0002, “One or more power inputs on the integrated circuit may also be electrically coupled to power traces on the printed circuit board through the socket. These power traces, in turn, may lead to a voltage regulator that provides power to the integrated circuit.”

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“wherein the printed circuit board is fitted with devices that form an actuating circuit for actuating the power semiconductors”,

in the invention or system of Akram et al. as taught by Lam, for the purpose of providing the power semiconductor packages with the correct and regulated voltage needed to operate in their intended manner.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Akram (US 6,081,027) in view of Otremba et al. (US 2019/0080980) in view of Noquil et al. (US 2006/0151861) in view of Gowda et al. (US 2014/0264799).

Regarding claim 11, Akram et al. disclose the power module according to claim 1, Akram does not explicitly disclose, 
“wherein at least one of the packaged power semiconductors or a connection of the packaged power semiconductors to the heat sink are configured such that electrically conductive power-controlling structures inside the packaged power semiconductors are electrically insulated from the heat sink”.  The combination rejection of claim 1 does disclose wherein the packages 40 of Akram contain power semiconductors with the combination of Otremba, and as the only elements in the system of Akram’s Fig. 7 are the packages 40, then the power controlling structures, that is, how power is handled, occurs within the packages 40.  So the only element not disclosed by the rejection of claim 1, is that the elements in the packages are specifically electrically insulated from the heat sink.  Akram discloses in col. 3, lines 3-5 wherein “a thermally conductive paste layer (not shown) may be applied between the integrated heat sink 50 and the die 10”.  Thermally conductive pastes are known to include materials which conduct heat but not electricity.  The prior art of Gowda discloses in ¶ 0037, “Thermal interface layer 68 is a thermally conductive, electrically insulating polymeric or organic material such as, for example, a thermal pad, a thermal paste, a thermal grease, or a thermal adhesive. Thermal interface layer 68 electrically isolates heat sink 66 from conducting shims 60”.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“wherein at least one of the packaged power semiconductors or a connection of the packaged power semiconductors to the heat sink are configured such that electrically conductive power-controlling structures inside the packaged power semiconductors are electrically insulated from the heat sink”,

in the invention or system of Akram et al. as taught by Gowda, for the purpose of protecting the devices internal to the packages from at least electrostatic discharge events and to protect the user from an exposed from high power line.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893